Lumpkin, J.
The evidence as set out in the bill of exceptions in this case is confused and uncertain. It contains objections of counsel to evidence, and rulings of the court thereon. In the midst of evidence set out as admitted occur such statements as these: “This testimony ruled out, on objection by Mr. Walker;” “Objection by defendant, objection sustained, and evidence as to extension ruled out.” After setting out the evidence in this form, the bill of exceptions contains the following statement: “After a motion to rule out all evidence with regard to the agreement because it appeared to be in writing a motion to nonsuit made by defendant and same granted on the ground that plaintiff has not shown that he was damaged and other reasons.” Whether the motion to exclude evidence was granted or overruled, or, if any of it was excluded, how much, or whether any of that previously set out was included in the exclusion, is left uncertain. , Held, that under the state of the evidence as set out in the bill of exceptions, this court can not hold that the presiding judge erred in granting a nonsuit. Judgment affirmed.

All the Justices concur.